Shaw, C. J.
We cannot doubt the correctness of the instructions. We must assume that the complaint is in due form, as no exception was taken to it. And the evidence proves the offence charged. Why then should not the defendant be convicted ? It is said that there was a variance, because the same facts would have supported a prosecution under another *205section of the statute. But that does not make a variance. If the same facts prove two offences, she might be prosecuted for both; if one, then a conviction on this complaint would be a bar to any subsequent prosecution founded on the same facts.

Exceptions overruled.